UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-5066


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DEMORRIS TYRESE ALLEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00390-RJC-CH-10)


Submitted:    August 26, 2009              Decided:   September 8, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold M. Vaught, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte,
North Carolina; Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following     a    jury    trial,          Demorris    Tyrese      Allen   was

convicted of conspiracy to possess with intent to distribute

cocaine base.         The district court imposed a 324-month sentence.

Allen appeals, contending that the evidence was insufficient to

support       the   verdict      and     that       the    district     court’s     factual

findings      at    sentencing      violated         his    Sixth     Amendment     rights.

Finding no error, we affirm.

               In order to support Allen’s conviction for conspiracy

to     possess      with    intent       to     distribute       crack      cocaine,      the

Government had to prove that he entered into an agreement with

one or more persons to engage in conduct that violated 21 U.S.C.

§ 841(a)(1) (2006), that he had knowledge of the conspiracy, and

that     he      knowingly       and     voluntarily           participated         in    the

conspiracy.           United States v. Burgos, 94 F.3d 849, 857 (4th

Cir.    1996)       (en    banc).        Allen       concedes        that   the    evidence

supported      possession        with    intent      to     distribute,     but    contends

that the evidence was insufficient to prove that he was a member

of a conspiracy.           He argues that the evidence established a mere

buyer/seller relationship between himself and others.

               In United States v. Reid, 523 F.3d 310 (4th Cir.),

cert. denied, 129 S. Ct. 663 (2008), we held that “[e]vidence of

a buy-sell transaction coupled with a substantial quantity of

drugs, would support a reasonable inference that the parties

                                                2
were coconspirators.”               Id. at 317 (internal quotation marks,

alteration,         and     citation       omitted).           Similarly,         continued

relationships and repeated drug transactions between parties are

indicative of a conspiracy, particularly when the transactions

involve substantial amounts of drugs.                    Id.

              At trial, two cooperating witnesses described Allen’s

purchases of cocaine base.                 One witness testified that, on one

occasion, he sold 56 grams of crack to Allen.                         The other witness

testified to numerous transactions between Allen and himself,

amounting      to    a     total    of    approximately        560    grams       of   crack.

Although      the    individual          transactions     between         Allen    and    this

witness do not involve substantial quantities, the amounts of

each transaction were significantly more than user quantities

and,   over    the       course    of    their     six   months      of    dealings,      this

witness     provided        Allen       with   a    substantial       amount      of     crack

cocaine.      We find that this evidence, viewed in the light most

favorable to the Government, was sufficient to prove that Allen

was part of the conspiracy.                    See United States v. Higgs, 353

F.3d 281, 313 (4th Cir. 2003).

              Allen       also    challenges       his   sentence,        contending     that

the district court’s finding that he was responsible for 510

grams of crack cocaine was in violation of his Sixth Amendment

right to a jury trial, when the jury made the specific finding



                                               3
that Allen was responsible for between five and fifty grams of

crack.

             “Sentencing            judges     may        find       facts      relevant       to

determining       a    Guidelines          range     by    a     preponderance          of    the

evidence,    so       long    as    that     Guidelines        sentence      is   treated      as

advisory and falls within the statutory maximum authorized by

the jury’s verdict.”               United States v. Benkahla, 530 F.3d 300,

312 (4th Cir. 2008), cert. denied, 129 S. Ct. 950 (2009); see

also United States v. Perry, 560 F.3d 246, 258 (4th Cir. 2009)

(holding     that,      after       United    States      v.     Booker,     543    U.S.      220

(2005), district courts may “continue to make factual findings

by    a   preponderance         of    the     evidence,”         including        relying      on

acquitted conduct).                As long as the sentence imposed does not

exceed the statutory maximum authorized by the jury’s verdict,

the   district        court    does    not     violate         the   Sixth      Amendment       by

imposing a sentence based on a higher drug quantity than was

determined by the jury.                United States v. Webb, 545 F.3d 673,

677 (8th Cir. 2008).

             Here, the jury made the specific finding that Allen

was   responsible        for       between     five    and       fifty    grams     of       crack

cocaine.     The maximum sentence allowed under the statute based

on    this    finding         is     life     imprisonment.               See      21    U.S.C.

§§ 841(b)(1)(B), 851 (2006) (authorizing sentence of ten years

to life for offenses involving more than five grams of cocaine

                                               4
base    if    defendant      had    a   prior      felony       drug     offense).          The

sentencing court determined by a preponderance of the evidence

that Allen was responsible for conspiring to possess 510 grams

of cocaine base.           The 324-month sentence imposed by the court

after    this    finding     was    within       the    maximum     authorized         by   the

jury’s       verdict   and       therefore       does     not      violate       the    Sixth

Amendment.

              Accordingly,         we    affirm          Allen’s         conviction         and

sentence.       We dispense with oral argument because the facts and

legal    contentions       are     adequately          presented    in     the    materials

before    the    court    and      argument      would     not     aid    the    decisional

process.

                                                                                   AFFIRMED




                                             5